 



Exhibit 10.3

(COMPUTER ASSOCIATES LOGO) [y05289y0528900a.gif]

Computer Associates International, Inc.

Restricted Stock Award Certificate

     
                                                            
                      
Name of Participant
       EmplID

             
Grant Number
         
Total Number of Restricted Shares Granted
    **Total Granted**    
Grant Date
    Grant Date    
Stock Price on Grant Date
    Price    

This Certificate confirms the grant under the Computer Associates International,
Inc. 2002 Incentive Plan, amended and restated effective as of March 31, 2004
(the “Plan”), to the above-named participant of the amount of Restricted Stock
set forth above. This Certificate merely evidences such grant, and does not
constitute property of any nature or type or confer any additional rights. This
grant is subject in all respects to the applicable terms of the Plan, which are
incorporated by reference in this Certificate. A copy of the Plan may be
obtained at no cost by contacting the Corporate Treasurer.

The Restricted Stock set forth above will vest as follows: 34% of the total
shares will vest immediately on the Grant Date set forth above and the remaining
shares will vest in two equal installments on each of the first anniversary and
second anniversary of such Grant Date, provided that the above-named participant
remains employed through the applicable vesting date. Shares of Restricted Stock
that are included in this award may not be transferred by the participant prior
to vesting and shall be forfeited by the participant upon the participant’s
Termination of Employment, as defined in the Plan, prior to vesting for any
reason other than death or Disability, as defined in the Plan.

The Company may satisfy any federal income tax withholding obligations that
arise in connection with the vesting of the Restricted Stock (or in connection
with an election by the participant under section 83(b) of the Internal Revenue
Code, 1986, as amended, with respect to the Restricted Stock) by withholding
shares of Restricted Stock that are part of this award having a Fair Market
Value, as defined in the Plan, on the date the shares of Restricted Stock first
become taxable equal to the minimum statutory withholding obligation with
respect to such taxable shares.

     

  -s- Jeff Clarke [y05289y0528901.gif]
By
 
                                                                                                    
 
   

                           Jeff Clarke

                      Chief Operating Officer

